Execution Version

EMPLOYEE MATTERS AGREEMENT

between

DELPHI AUTOMOTIVE PLC

and

DELPHI TECHNOLOGIES PLC

Dated as of December 4, 2017



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

     1  

Section 1.1

  Certain Defined Terms      1  

Section 1.2

  Other Capitalized Terms      8  

ARTICLE II GENERAL PRINCIPLES; EMPLOYEE TRANSFERS

     9  

Section 2.1

  Aptiv Group Employee Liabilities      9  

Section 2.2

  Delphi Technologies Group Employee Liabilities      9  

Section 2.3

  Aptiv Benefit Plans/Delphi Technologies Benefit Plans      9  

Section 2.4

  Employee Transfers      10  

Section 2.5

  Delayed Transfer Employees under Contract Manufacturing Services Agreements   
  10  

ARTICLE III NON-U.S. RETIREMENT AND BENEFIT PLANS AND NON-U.S. EMPLOYEE
TRANSFERS

     11  

Section 3.1

  Non-U.S. Plans Generally      11  

Section 3.2

  Non-U.S. Employees      16  

Section 3.3

  Delphi Technologies Spinoff Non-U.S. Welfare Plans      17  

ARTICLE IV SERVICE CREDIT

     18  

Section 4.1

  Service Credit for Employee Transfers      18  

ARTICLE V LITIGATION AND COMPENSATION

     19  

Section 5.1

  Employee-Related Litigation      19  

Section 5.2

  Vacation      19  

Section 5.3

  Annual Bonuses      19  

Section 5.4

  Employment Agreements      20  

ARTICLE VI CERTAIN WELFARE BENEFIT PLAN MATTERS

     21  

Section 6.1

  Delphi Technologies Spinoff Welfare Plans      21  

Section 6.2

  Continuation of Elections      22  

Section 6.3

  Deductibles, Cost-Sharing Provisions, and Coverage Maximums      22  

Section 6.4

  Flexible Spending Account Treatment      22  

Section 6.5

  Workers’ Compensation      23  

Section 6.6

  COBRA      23  

ARTICLE VII U.S. TAX-QUALIFIED DEFINED CONTRIBUTION PLANS

     24  

Section 7.1

  Delphi Technologies Spinoff DC Plans      24  

Section 7.2

  Continuation of Elections      25  

Section 7.3

  Contributions Due      25  

 

-i-



--------------------------------------------------------------------------------

ARTICLE VIII NONQUALIFIED RETIREMENT PLANS

     25  

Section 8.1

  Delphi Technologies Spinoff Nonqualified Plans      25  

Section 8.2

  No Distributions on Separation      26  

Section 8.3

  Section 409A      26  

Section 8.4

  Continuation of Elections      27  

Section 8.5

  Delayed Transfer Employees      27  

ARTICLE IX APTIV EQUITY COMPENSATION AWARDS

     27  

Section 9.1

  Outstanding Aptiv Equity Compensation Awards      27  

Section 9.2

  Conformity with Non-U.S. Laws      30  

Section 9.3

  Tax Withholding and Reporting      30  

Section 9.4

  Employment Treatment      31  

Section 9.5

  Equity Award Administration      31  

Section 9.6

  Registration      31  

ARTICLE X BENEFIT PLAN REIMBURSEMENTS, BENEFIT PLAN THIRD-PARTY CLAIMS

     32  

Section 10.1

  General Principles      32  

Section 10.2

  Benefit Plan Third-Party Claims      32  

ARTICLE XI INDEMNIFICATION

     32  

Section 11.1

  Indemnification      32  

ARTICLE XII COOPERATION

     32  

Section 12.1

  Cooperation      32  

ARTICLE XIII MISCELLANEOUS

     33  

Section 13.1

  Vendor Contracts      33  

Section 13.2

  Employment Taxes Withholding Reporting Responsibility      33  

Section 13.3

  Data Privacy      33  

Section 13.4

  Third Party Beneficiaries      33  

Section 13.5

  Effect if Distribution Does Not Occur      34  

Section 13.6

  Incorporation of Separation Agreement Provisions      34  

Section 13.7

  No Representation or Warranty      34  

 

-ii-



--------------------------------------------------------------------------------

Schedule 1.1:

  Certain Plan Split Dates   

Schedule 2.2:

  Former Delphi Technologies Business Employee Liabilities Retained by Aptiv   

Schedule 2.3(a):

  Country Exceptions to Aptiv Benefit Plan Allocation   

Schedule 2.3(b):

  Country Exceptions to Delphi Technologies Benefit Plan Allocation   

Schedule 2.5:

  Contract Manufacturing Services Agreements   

Schedule 3.1:

  Aptiv Non-U.S. Benefit Plans That Will Automatically Apply to Delphi
Technologies or be Assumed by Delphi Technologies   

Schedule 3.1(b):

  Split Non-U.S. DC Plans   

Schedule 3.2:

  Exceptions to Automatic Transfers of Employment   

Schedule 3.2(b):

  Countries Where CBAs Will Automatically Apply   

Schedule 3.2(c):

  Countries Where CBAs Will Not Apply to New Hires   

Schedule 3.2(c)(i):

  People’s Republic of China CBAs and Mexico CBAs   

Schedule 3.3:

  Split Non-U.S. Welfare Plans   

Schedule 5.4:

  Employment Agreements   

Schedule 6.1(a):

  Split Welfare Plans   

Schedule 7.1(a):

  Split DC Plans   

Schedule 8.1(a):

  Split Nonqualified Plans   

Schedule 8.1(c):

  Nonqualified Plans retained by Aptiv   

 

 

-iii-



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

EMPLOYEE MATTERS AGREEMENT, dated as of December 4, 2017 (this “Employee Matters
Agreement”), between Delphi Automotive PLC, a Jersey public limited company
(“Aptiv”), and Delphi Technologies PLC, a public limited company formed under
the laws of Jersey and a preexisting, wholly owned subsidiary of Aptiv (“Delphi
Technologies”).

RECITALS

A. The parties to this Employee Matters Agreement have entered into the
Separation and Distribution Agreement (the “Separation Agreement”), dated as of
the date hereof, pursuant to which Aptiv intends to distribute to its
shareholders, on a pro rata basis, all the outstanding ordinary shares, par
value $0.01 per share, of Delphi Technologies then owned by Aptiv (the
“Distribution”).

B. The parties wish to set forth their agreements as to certain matters
regarding the treatment of, and the compensation and employee benefits provided
to, current and former employees of Aptiv and Delphi Technologies and their
Subsidiaries.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For the purposes of this Employee Matters
Agreement:

“2017 DLIP Award” has the meaning set forth in Section 5.3(c).

“Adjusted Aptiv Performance-Based RSU” means a performance-based restricted
stock unit award with respect to Aptiv Stock resulting from the adjustment of
Aptiv Performance-Based RSUs as described in Section 9.1(a)(ii)(A).

“Adjusted Aptiv Time-Based RSU” means a time-based restricted stock unit award
with respect to Aptiv Stock resulting from the adjustment of Aptiv Time-Based
RSUs as described in Section 9.1(a)(i)(A).

“AIP” has the meaning set forth in Section 5.3(b).

“Applicable Transfer Date” means the date on which a Delayed Transfer Employee
actually transfers employment to Delphi Technologies Group or Aptiv Group, as
applicable.

“Aptiv” has the meaning set forth in the preamble.

 

-1-



--------------------------------------------------------------------------------

“Aptiv Benefit Plans” means any Benefit Plan that, as of the close of business
on the day before the Distribution Date, is sponsored or maintained solely by
any member of the Aptiv Group. Aptiv Benefit Plan will also mean any
multiemployer plan (as defined in Section 3(37) of ERISA) to which any member of
the Aptiv Group contributes for the benefit of its employees. For the avoidance
of doubt, no member of the Aptiv Group will be deemed to sponsor or maintain any
Benefit Plan if its relationship to such Benefit Plan is solely to administer
such Benefit Plan or provide to Delphi Technologies any reimbursement in respect
of such Benefit Plan.

“Aptiv Compensation Committee” means the Compensation and Human Resources
Committee of the Board of Directors of Aptiv.

“Aptiv Employee” means each individual who, as of the close of business on the
Distribution Date, is employed by a member of the Aptiv Group (including, for
the avoidance of doubt, any such individual who is on a leave of absence,
whether paid or unpaid). Aptiv Employees also include Aptiv Transferees,
effective as of the Applicable Transfer Date.

“Aptiv Entity” means a member of the Aptiv Group.

“Aptiv Equity Compensation Award” means each Aptiv Performance-Based RSU and
Aptiv Time-Based RSU.

“Aptiv Flexible Account Plan” has the meaning set forth in Section 6.4.

“Aptiv LTIP” means either of the Delphi Automotive PLC Long-Term Incentive Plan
(amended and restated as of April 23, 2015) or the Delphi Automotive PLC
Long-Term Incentive Plan, as applicable.

“Aptiv Non-U.S. Benefit Plans” means the Non-U.S. Benefit Plans sponsored or
maintained by a member of the Aptiv Group. For the avoidance of doubt, such
plans do not include any statutory programs, including retirement, severance,
termination or insurance benefits required by applicable Law.

“Aptiv Non-U.S. Welfare Plan” means each Aptiv Non-U.S. Benefit Plan that is a
Welfare Plan that is not statutorily mandated.

“Aptiv Participants” means any Aptiv Employee, Former Aptiv Business Employee,
or Former Delphi Technologies Business Employee who immediately prior to the
Distribution Date holds Aptiv Equity Compensation Awards, or a beneficiary,
dependent or alternate payee of such person.

“Aptiv Performance-Based RSU” means a performance-based restricted stock unit
award with respect to Aptiv Stock granted by Aptiv under an Aptiv LTIP before
the Distribution Date.

“Aptiv Time-Based RSU” means a time-based restricted stock unit award with
respect to Aptiv Stock granted by Aptiv under an Aptiv LTIP before the
Distribution Date.

 

-2-



--------------------------------------------------------------------------------

“Aptiv Transferees” means the Delayed Transfer Employees who transfer from the
Delphi Technologies Group to the Aptiv Group.

“Aptiv Welfare Plan” means each Aptiv Benefit Plan that is a Welfare Plan.

“Benefit Plan” means, with respect to an entity, each plan, program, policy,
agreement, arrangement or understanding that is maintained primarily for the
benefit of employees in the United States and is a deferred compensation,
executive compensation, incentive bonus or other bonus, pension, profit sharing,
savings, retirement, severance pay, salary continuation, life, death benefit,
health, hospitalization, sick leave, vacation pay, disability or accident
insurance or other employee benefit plan, program, agreement or arrangement,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA)
sponsored, maintained or contributed to by such entity or to which such entity
is a party or under which such entity has any obligation; provided that no Aptiv
Equity Compensation Award, nor any plan under which any such Aptiv Equity
Compensation Award is granted, will constitute a “Benefit Plan” under this
Employee Matters Agreement. In addition, no Employment Agreement will constitute
a Benefit Plan for purposes hereof.

“COBRA” means the continuation coverage requirements under Code Section 4980B
and ERISA Sections 601-608.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreement” means (a) any agreement between Aptiv or an
Affiliate of Aptiv and a trade union, works council or trade representative that
sets forth the terms and conditions of employment relating to Non-U.S. Delphi
Technologies Employees and (b) any terms and conditions that apply to Non-U.S.
Delphi Technologies Employees by virtue of Aptiv or an Affiliate of Aptiv’s
membership in a union or participation in a particular trade, industry or
economic sector.

“Damages” means all losses, claims, demands, damages, Liabilities, judgments,
dues, penalties, assessments, fines (civil, criminal or administrative), costs,
liens, forfeitures, settlements, fees or expenses (including reasonable
attorneys’ fees and expenses and any other expenses reasonably incurred in
connection with investigating, prosecuting or defending a claim or Action), of
any nature or kind, whether or not the same would properly be reflected on any
financial statements or the footnotes thereto.

“Delayed Transfer Employee” has the meaning set forth in Section 2.4.

“Delphi Technologies” has the meaning set forth in the preamble.

“Delphi Technologies Benefit Plan” means any Benefit Plan sponsored or
maintained by any member of the Delphi Technologies Group. Delphi Technologies
Benefit Plan will also mean any multiemployer plan (as defined in Section 3(37)
of ERISA) to which any member of the Delphi Technologies Group contributes for
the benefit of its employees. For the avoidance of doubt, no member of the
Delphi Technologies Group will be deemed to sponsor or maintain any Benefit Plan
if its relationship to such Benefit Plan is solely to administer such Benefit
Plan or provide to the Aptiv Group any reimbursement in respect of such Benefit
Plan.

 

-3-



--------------------------------------------------------------------------------

“Delphi Technologies Employee” means each individual who, as of the close of
business on the Distribution Date, is employed by a member of the Delphi
Technologies Group (including, for the avoidance of doubt, any such individual
who is on a leave of absence, whether paid or unpaid). Delphi Technologies
Employees also include Delphi Technologies Transferees, effective as of the
Applicable Transfer Date.

“Delphi Technologies Employment Agreement” has the meaning set forth in
Section 5.4.

“Delphi Technologies Entity” means a member of the Delphi Technologies Group.

“Delphi Technologies Equity Compensation Award” means each Delphi Technologies
Performance-Based RSU or Delphi Technologies Time-Based RSU.

“Delphi Technologies Flexible Account Plan” has the meaning set forth in Section
6.4.

“Delphi Technologies LTIP” means the Delphi Technologies PLC Long Term Incentive
Plan and any stock-based or other incentive plan identified by Delphi
Technologies before the Distribution Date.

“Delphi Technologies Non-U.S. Benefit Plan” means any Non-U.S. Benefit Plan
sponsored or maintained by a member of the Delphi Technologies Group, including
the terms of any Aptiv Benefit Plan that will apply to Non-U.S. Delphi
Technologies Employees after the Distribution by operation of applicable Law.
For the avoidance of doubt, such plans do not include any statutory programs,
including retirement, severance, termination or insurance benefits required by
applicable Law.

“Delphi Technologies Participants” means any Delphi Technologies Employee who
immediately prior to the Distribution Date holds Aptiv Equity Compensation
Awards, or a beneficiary, dependent or alternate payee of such person.

“Delphi Technologies Performance-Based RSU” means a performance-based restricted
stock unit award with respect to Delphi Technologies Stock subject to the Delphi
Technologies LTIP and resulting from the adjustment of Aptiv Performance-Based
RSUs as described in Section 9.1(a)(ii)(B).

“Delphi Technologies Price” means the opening sale price of Delphi Technologies
Stock solely on the New York Stock Exchange on the Trading Day immediately
following the Distribution (as traded on the “regular way” market) as reported
by Bloomberg L.P. or any successor thereto.

“Delphi Technologies Spinoff DC Plans” has the meaning set forth in
Section 7.1(a).

 

-4-



--------------------------------------------------------------------------------

“Delphi Technologies Spinoff Nonqualified Plans” has the meaning set forth in
Section 8.1(a).

“Delphi Technologies Spinoff Non-U.S. DC Plans” has the meaning set forth in
Section 3.1(b).

“Delphi Technologies Spinoff Non-U.S. Welfare Plan” has the meaning set forth in
Section 3.3.

“Delphi Technologies Spinoff Welfare Plan” has the meaning set forth in
Section 6.1(a).

“Delphi Technologies Stock” means the ordinary shares, par value $0.01 per
share, of Delphi Technologies.

“Delphi Technologies Time-Based RSU” means a time-based restricted stock unit
award with respect to Delphi Technologies Stock subject to the Delphi
Technologies LTIP and resulting from the adjustment of Aptiv Time-Based RSUs as
described in Section 9.1(a)(i)(B).

“Delphi Technologies Transferees” means the Delayed Transfer Employees who
transfer from the Aptiv Group to the Delphi Technologies Group.

“Delphi Technologies Welfare Claims” has the meaning set forth in
Section 6.1(a).

“Delphi Technologies Workers’ Compensation Claim” has the meaning set forth in
Section 6.5.

“Distribution” has the meaning set forth in the Recitals.

“DLIP” has the meaning set forth in Section 5.3(c).

“DPSS” means the Delphi Product & Services Solutions business.

“Employee Matters Agreement” has the meaning set forth in the preamble.

“Employment Agreement” means any individual employment, offer, retention,
consulting, change in control, sale bonus, incentive bonus, severance or other
individual compensatory agreement between any current or former employee and
Aptiv or any of its Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Former Aptiv Business Employee” means any individual who (i) on or before the
close of business on the Distribution Date retired or otherwise separated from
service from Aptiv and its Affiliates, and (ii) is not a Former Delphi
Technologies Business Employee.

 

-5-



--------------------------------------------------------------------------------

“Former Delphi Technologies Business Employee” means any individual (i) who on
or before the close of business on the Distribution Date retired or otherwise
separated from service from Aptiv and its Affiliates, and (ii) whose last day
worked with Aptiv and its Affiliates prior to the close of business on the
Distribution Date was with (A) the Delphi Technologies Business, (B) DPSS, or
(C) any Person that will be a direct or indirect Subsidiary of Delphi
Technologies immediately after the Distribution.

“France Spinoff Pension Plan” has the meaning set forth in Section 3.1(a)(iii).

“France Split Pension Plan” has the meaning set forth in Section 3.1(a)(iii).

“German Spinoff Pension Plan” has the meaning set forth in Section 3.1(a)(iv).

“German Split Pension Plan” has the meaning set forth in Section 3.1(a)(iv).

“Group” means the Aptiv Group or the Delphi Technologies Group, as the context
requires.

“Japan Spinoff Pension Plan” has the meaning set forth in Section 3.1(a)(ii).

“Japan Split Pension Plan” has the meaning set forth in Section 3.1(a)(ii).

“Mexico CBAs” has the meaning set forth in Section 3.2(c)(ii).

“Mexico Spinoff Pension Plan” has the meaning set forth in Section 3.1(a)(i)(A).

“Mexico Split Pension Plans” has the meaning set forth in Section 3.1(a)(i)(A).

“Non-U.S. Benefit Plan” means, with respect to an entity, each plan, program,
policy, agreement, arrangement or understanding that is maintained primarily for
the benefit of employees outside of the United States and is a deferred
compensation, executive compensation, incentive bonus or other bonus, pension,
profit sharing, savings, retirement, severance pay, salary continuation, life,
death benefit, health, hospitalization, sick leave, vacation pay, disability or
accident insurance or other employee benefit plan, program, agreement or
arrangement, sponsored, maintained or contributed to by such entity or to which
such entity is a party or under which such entity has any obligation; provided
that no Aptiv Equity Compensation Award, nor any plan under which any such Aptiv
Equity Compensation Award is granted, will constitute a “Non-U.S. Benefit Plan”
under this Employee Matters Agreement. In addition, no Employment Agreement will
constitute a Non-U.S. Benefit Plan for purposes hereof.

“Non-U.S. Delphi Technologies Employee” means each Delphi Technologies Employee
whose employment is based outside of the United States. Non-U.S. Delphi
Technologies Employees also include Delayed Transfer Employees whose employment
is based outside of the United States and who are Delphi Technologies
Transferees, effective as of the Applicable Transfer Date.

 

-6-



--------------------------------------------------------------------------------

“Plan Payee” means, as to an individual who participates in a Benefit Plan, such
individual’s dependents, beneficiaries, alternate payees and alternate
recipients, as applicable under such Benefit Plan.

“Plan Split Date” means December 1, 2017 for the Split DC Plans and the Split
Nonqualified Plans and the date set forth on Schedule 1.1 for each of the
countries listed thereon.

“Post-Distribution Aptiv Price” means the opening sale price of Aptiv Stock
solely on the New York Stock Exchange on the Trading Day immediately following
the Distribution (as traded on the “regular way” market) as reported by
Bloomberg L.P. or any successor thereto.

“PRC CBAs” has the meaning set forth in Section 3.2(c)(i).

“Pre-Distribution Action” means an Action by any Third Party with respect to a
Split Plan, Aptiv Employee, Former Aptiv Business Employee, Delphi Technologies
Employee, or Former Delphi Technologies Business Employee that arises from an
act, omission, or event that occurred prior to the Distribution.

“Pre-Distribution Aptiv Price” means the closing sale price of Aptiv Stock
solely on the New York Stock Exchange on the Distribution Date (as traded on the
“regular way” market) as reported by Bloomberg L.P. or any successor thereto.

“Production Employee” has the meaning set forth in Section 2.5(a).

“Retained Severance Benefits” has the meaning set forth in Section 6.1(a).

“Separation Agreement” has the meaning set forth in the Recitals.

“Split DC Plans” has the meaning set forth in Section 7.1(a).

“Split Nonqualified Plans” has the meaning set forth in Section 8.1(a).

“Split Non-U.S. Plan” means a Non-U.S. Benefit Plan sponsored, maintained or
contributed to by the Aptiv Group that transferred liabilities to a Non-U.S.
Benefit Plan sponsored, maintained or contributed to by the Delphi Technologies
Group in connection with the Distribution.

“Split Plans” means the Split Welfare Plans, Split DC Plans, Split Nonqualified
Plans, and Split Non-U.S. Plans.

“Split Welfare Plans” has the meaning set forth in Section 6.1(a).

“Trading Day” means the period of time during any given calendar day, beginning
at 9:30 a.m. (New York time) (or such other time as the New York Stock Exchange
publicly announces is the official open of trading), and ending at 4:01 p.m.
(New York time) (or one minute after such other time as the New York Stock
Exchange publicly announces is the official close of trading), in which trading
and settlement in Aptiv Stock or Delphi Technologies Stock is permitted on the
New York Stock Exchange.

 

-7-



--------------------------------------------------------------------------------

“Vendor Contract” has the meaning set forth in Section 13.1.

“Welfare Plan” means each Benefit Plan that provides life insurance, health
care, dental care, vision care, employee assistance programs (EAP), accidental
death and dismemberment insurance, disability, severance, vacation or other
group welfare or fringe benefits or is otherwise an “employee welfare benefit
plan” as described in Section 3(1) of ERISA.

“Workers’ Compensation Event” means the event, injury, illness or condition
giving rise to a workers’ compensation claim.

Section 1.2 Other Capitalized Terms. Capitalized terms not defined in this
Employee Matters Agreement, including the following, will have the meanings
ascribed to them in the Separation Agreement:

 

  •   Action

 

  •   Affiliate

 

  •   Ancillary Agreements

 

  •   Aptiv Group

 

  •   Aptiv Stock

 

  •   Contract Manufacturing Services Agreements

 

  •   Delphi Technologies Business

 

  •   Delphi Technologies Group

 

  •   Distribution Date

 

  •   Governmental Authority

 

  •   Law

 

  •   Liability

 

  •   Person

 

  •   Subsidiary

 

  •   Tax

 

  •   Tax Matters Agreement

 

  •   Third Party

 

  •   Third-Party Claim

 

  •   Transition Services Agreement

 

-8-



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PRINCIPLES; EMPLOYEE TRANSFERS

Section 2.1 Aptiv Group Employee Liabilities. Except as specifically provided in
this Employee Matters Agreement, the Aptiv Group will be solely responsible for
(a) all employment, compensation and employee benefits Liabilities relating to
Aptiv Employees and Former Aptiv Business Employees, (b) all Liabilities arising
under each Aptiv Benefit Plan, and (c) any other Liabilities expressly assigned
or allocated to an Aptiv Group member under this Employee Matters Agreement,
whether arising before, on or after the Distribution Date.

Section 2.2 Delphi Technologies Group Employee Liabilities. Except as
specifically provided in this Employee Matters Agreement, the Delphi
Technologies Group will be solely responsible for (a) all employment,
compensation and employee benefits Liabilities relating to Delphi Technologies
Employees, (b) all employment, compensation and employee benefits Liabilities
relating to Former Delphi Technologies Business Employees, except as otherwise
required by Law or provided in Schedule 2.2, (c) all Liabilities arising under
each Delphi Technologies Benefit Plan, and (d) any other Liabilities expressly
assigned or allocated to a Delphi Technologies Group member under this Employee
Matters Agreement, whether arising before, on or after the Distribution Date.

Section 2.3 Aptiv Benefit Plans/Delphi Technologies Benefit Plans.

(a) Except as otherwise provided herein or as set forth on Schedule 2.3(a),
effective as of the Plan Split Date, in the case of the Split DC Plans and the
Split Nonqualified Plans, and the Distribution Date, in the case of all other
Aptiv Benefit Plans and Aptiv Non-U.S. Benefit Plans, the Aptiv Group will be
exclusively responsible for administering each Aptiv Benefit Plan and Aptiv
Non-U.S. Benefit Plan in accordance with its terms and for all obligations and
liabilities with respect to the Aptiv Benefit Plans and Aptiv Non-U.S. Benefit
Plans and all benefits owed to participants in the Aptiv Benefit Plans and Aptiv
Non-U.S. Benefit Plans, whether arising before, on or after the Distribution
Date.

(b) Except as otherwise provided herein or as set forth on Schedule 2.3(b),
effective as of the Plan Split Date in the case of the Delphi Technologies
Spinoff DC Plans and the Delphi Technologies Spinoff Nonqualified Plans, and the
Distribution Date, in the case of all other Delphi Technologies Benefit Plans
and Delphi Technologies Non-U.S. Benefit Plans, the Delphi Technologies Group
will be exclusively responsible for administering each Delphi Technologies
Benefit Plan and Delphi Technologies Non-U.S. Benefit Plan in accordance with
its terms and for all obligations and liabilities with respect to the Delphi
Technologies Benefit Plans and Delphi Technologies Non-U.S. Benefit Plans and
all benefits owed to participants in the Delphi Technologies Benefit Plans and
Delphi Technologies Non-U.S. Benefit Plans, whether arising before, on or after
the Distribution Date or Plan Split Date, as applicable.

 

-9-



--------------------------------------------------------------------------------

Section 2.4 Employee Transfers. Any employee whose employment transfers pursuant
to one of the following categories will be a “Delayed Transfer Employee”
provided such employee was continuously employed by a member of the Delphi
Technologies Group or the Aptiv Group (as applicable) from the Distribution Date
through the date of the employment transfer: (a) within 6 months after the
Distribution Date from the Aptiv Group to the Delphi Technologies Group or from
the Delphi Technologies Group to the Aptiv Group because such employee was
inadvertently and erroneously treated as employed by the wrong employer on the
Distribution Date; (b) within 30 months after the Distribution Date from the
Aptiv Group to the Delphi Technologies Group if such employee was on disability
leave on the Distribution Date and such transfer occurs immediately upon the
employee returning to work; or (c) before or, at the expiration of, as
determined by Aptiv, the applicable period of the Transition Services Agreement
or Contract Manufacturing Services Agreements under which such employee provides
services. Notwithstanding anything herein to the contrary, no employee will be
considered a Delayed Transfer Employee unless the mutual agreement with respect
to, and the Applicable Transfer Date of, the Delayed Transfer Employee occurs on
or before the end of the maximum period during which the transfer is permitted
to occur, as detailed above. With respect to any employees whose employment
transfers prior to the Distribution Date in accordance with a local asset or
stock transfer agreement (“Early Transfer Employees”), the treatment of
Liabilities set forth in this Employee Matters Agreement that applies to
employees who transfer employment on the Distribution Date shall also apply to
such Early Transfer Employees.

Section 2.5 Delayed Transfer Employees under Contract Manufacturing Services
Agreements.

(a) Delphi Technologies or another member of the Delphi Technologies Group that
is party to a Contract Manufacturing Services Agreement listed on Schedule 2.5
shall make an offer of employment to each salaried and hourly Aptiv Group
employee allocable to the provision of manufacturing services for the Delphi
Technologies Group under the Contract Manufacturing Services Agreement as
determined by Aptiv (“Production Employee”). The employment of each Production
Employee shall be transferred to Delphi Technologies or another member of the
Delphi Technologies Group at such time as determined by Aptiv during the
transition of production to Delphi Technologies following the Distribution Date.
The Production Employee’s employment shall be considered continuous and
uninterrupted under applicable Law and the terms and conditions applicable to
the Production Employee’s employment after such transfer shall be, in the
aggregate, substantially comparable to those terms and conditions of service
applicable immediately before such transfer.

(b) Delphi Technologies or another member of the Delphi Technologies Group shall
assume all Liabilities with respect to Production Employees who accept an offer
of employment by, or who are transferred to, Delphi Technologies or another
member of the Delphi Technologies Group. Delphi Technologies or a member of the
Delphi Technologies Group shall reimburse the Aptiv Group for any severance
payable by Aptiv or a member of the Aptiv Group under any severance arrangements
with respect to each Production Employee who is not offered employment by Delphi

 

-10-



--------------------------------------------------------------------------------

Technologies or a member of the Delphi Technologies Group or who refuses to
enter into a new employment agreement or accept employment with Delphi
Technologies or any member of the Delphi Technologies Group upon presentation of
an offer of employment by Delphi Technologies or a member of the Delphi
Technologies Group. Notwithstanding the foregoing, if Aptiv or a member of the
Aptiv Group, rather than taking any action to sever the employment relationship
continues to continuously employ the Production Employee who is either not
offered employment by Delphi Technologies or a member of the Delphi Technologies
Group or who refuses to enter into a new employment agreement with Delphi
Technologies or a member of the Delphi Technologies Group, Delphi Technologies
shall no longer be liable for any costs associated with the continuous
employment of such Production Employee including, but not limited to, the
salary, benefits or any applicable severance payments.

ARTICLE III

NON-U.S. RETIREMENT AND BENEFIT PLANS AND NON-U.S. EMPLOYEE TRANSFERS

Section 3.1 Non-U.S. Plans Generally. Except as otherwise provided below,
effective as of the Distribution Date, (i) Aptiv or a member of the Aptiv Group
will retain each Aptiv Non-U.S. Benefit Plan and (ii) Delphi Technologies or a
member of the Delphi Technologies Group will retain or assume each Delphi
Technologies Non-U.S. Benefit Plan. To the extent that the applicable Law of any
jurisdiction requires that, in connection with the transactions contemplated by
this Employee Matters Agreement, the Separation Agreement or the other Ancillary
Agreements, all or a portion of the Aptiv Non-U.S. Benefit Plans listed on
Schedule 3.1 will be assumed by a member of the Delphi Technologies Group or be
applicable to the Non-U.S. Delphi Technologies Employees on and after the
Distribution Date for such period of time permitted or required under applicable
Law, Delphi Technologies will cause the Delphi Technologies Group to assume such
Aptiv Non-U.S. Plans or apply the terms of such Aptiv Non-U.S. Benefit Plan to
Non-U.S. Delphi Technologies Employees.

(a) Non-U.S. Pension Plans.

(i) Mexico Pension Plan.

(A) Effective as of the Plan Split Date, Delphi Diesel Systems S. de R.L. de
C.V. has established and adopted a defined benefit pension plan (the “Mexico
Spinoff Pension Plan”) to provide retirement benefits to certain Non-U.S. Delphi
Technologies Employees in Mexico who participated in the Delphi Diesel Systems
S. de R.L. de C.V. Pension Plan, Delphi Sistemas de Energia Chihuahua S. de R.L.
de C.V. Pension Plan, Sistemas Electricos y Conmutadores S. de R.L. de C.V.
Pension Plan, Delphi Automotive Systems S. de R.L. de C.V. or Delphi Delco
Electronics de Mexico S. de R.L. de C.V. Pension Plan (the “Mexico Split Pension
Plans”) prior to the Plan Split Date. The Mexico Spinoff Pension Plan assumed
liability for all benefits accrued or earned by

 

-11-



--------------------------------------------------------------------------------

Non-U.S. Delphi Technologies Employees and their Plan Payees under the Mexico
Split Pension Plans as of the Plan Split Date. As of the Plan Split Date, Delphi
Technologies or a member of the Delphi Technologies Group is solely responsible
for taking all necessary, reasonable, and appropriate actions to maintain and
administer the Mexico Spinoff Pension Plan so that it complies with applicable
local law. As of the Plan Split Date, the liabilities under the Mexico Split
Pension Plans relating to Delphi Technologies Employees, Former Delphi
Technologies Business Employees, and their Plan Payees have ceased to be
liabilities of the Mexico Split Pension Plans, and have been assumed by the
Mexico Spinoff Pension Plan, and the Aptiv Group and the Mexico Split Pension
Plans will retain all liabilities with respect to Aptiv Employees and Former
Aptiv Business Employees.

(B) On the Plan Split Date, Aptiv or a member of the Aptiv Group caused the
Mexico Split Pension Plans (or any applicable trust related thereto) to transfer
to the Mexico Spinoff Pension Plan (or any applicable trust related thereto) a
portion of the assets of the Mexico Split Pension Plans, in cash or in kind,
equal to the assets associated with the Sistemas Electricos y Conmutadores S. de
R.L. de C.V. Pension Plan, the Delphi Sistemas de Energia S. de R.L. de C.V.
Pension Plan and the Delphi Diesel Systems S. de R.L. de C.V. Pension Plan that
are fully being assumed by the Mexico Spinoff Pension Plan and for the Delphi
Automotive Systems S. de R.L. de C.V. and the Delphi Delco Electronics de Mexico
S. de R.L. de C.V. Pension Plan where only a portion of the liabilities are
assumed, assets will transfer with the projected benefit obligation as of the
Distribution Date on a pro-rata basis pursuant to Section 3.1(a)(i)(A).

(ii) Japan Pension Plan.

(A) Effective as of the Plan Split Date, Delphi Japan Limited Co. has
established and adopted a defined benefit pension plan (the “Japan Spinoff
Pension Plan”) to provide retirement benefits to certain Non-U.S. Delphi
Technologies Employees in Japan who participated in the Delphi Automotive
Systems Japan, Ltd. Pension Plan (the “Japan Split Pension Plan”) prior to the
Plan Split Date. The Japan Spinoff Pension Plan assumed liability for all
benefits accrued or earned by Delphi Technologies Employees and their Plan
Payees under the Japan Split Pension Plan as of the Plan Split Date. As of the
Plan Split Date, Delphi Technologies or a member of the Delphi Technologies
Group is solely responsible for taking all necessary, reasonable, and
appropriate actions to maintain and administer the Japan Spinoff Pension Plan so
that it complies with applicable local law. As of the Plan Split Date, the

 

-12-



--------------------------------------------------------------------------------

liabilities under the Japan Split Pension Plan relating to Delphi Technologies
Employees, Former Delphi Technologies Business Employees, and their Plan Payees
have ceased to be liabilities of the Japan Split Pension Plan, and have been
assumed by the Japan Spinoff Pension Plan, and the Aptiv Group and the Japan
Split Pension Plan will retain all liabilities with respect to Aptiv Employees
and Former Aptiv Business Employees.

(B) On the Plan Split Date, because the Japan Split Pension Plan is unfunded, no
assets have been transferred to the Japan Spinoff Pension Plan.

(iii) France Pension Plan.

(A) Effective as of the Plan Split Date, Delphi Automotive France SAS has
established and adopted a defined benefit pension plan (the “France Spinoff
Pension Plan”) to provide retirement benefits to certain Non-U.S. Delphi
Technologies Employees in France who participated in the France Executive Plan
(the “France Split Pension Plan”) prior to the Plan Split Date. The France
Spinoff Pension Plan assumed liability for all benefits accrued or earned by
Delphi Technologies Employees and their Plan Payees under the France Split
Pension Plan as of the Plan Split Date. As of the Plan Split Date, Delphi
Technologies or a member of the Delphi Technologies Group is solely responsible
for taking all necessary, reasonable, and appropriate actions to maintain and
administer the France Spinoff Pension Plan so that it complies with applicable
local law. As of the Plan Split Date, the liabilities under the France Split
Pension Plan relating to Delphi Technologies Employees, Former Delphi
Technologies Business Employees, and their Plan Payees have ceased to be
liabilities of the France Split Pension Plan, and have been assumed by the
France Spinoff Pension Plan, and the Aptiv Group and the France Split Pension
Plan will retain all liabilities with respect to Aptiv Employees and Former
Aptiv Business Employees.

(B) On the Plan Split Date, because the France Split Pension Plan is unfunded,
no assets have been transferred to the France Spinoff Pension Plan.

(iv) Germany Pension Plan.

(A) Effective as of the Plan Split Date, Delphi Powertrain Systems Deutschland
GmbH has established and adopted a defined benefit pension plan (the “German
Spinoff Pension Plan”) to provide retirement benefits to certain Non-U.S. Delphi
Technologies Employees in Germany who participated in the

 

-13-



--------------------------------------------------------------------------------

Germany Delphi Deutschland GmbH Pension Plan (the “German Split Pension Plan”)
prior to the Plan Split Date. The German Spinoff Pension Plan assumed liability
for all benefits accrued or earned by Delphi Technologies Employees and their
Plan Payees under the German Split Pension Plan as of the Plan Split Date. As of
the Plan Split Date, Delphi Technologies or a member of the Delphi Technologies
Group is solely responsible for taking all necessary, reasonable, and
appropriate actions to maintain and administer the German Spinoff Pension Plan
so that it complies with applicable local law. As of the Plan Split Date, the
liabilities under the German Split Pension Plan relating to Delphi Technologies
Employees have ceased to be liabilities of the German Split Pension Plan, and
have been assumed by the German Spinoff Pension Plan, and the Aptiv Group and
the German Split Pension Plan will retain all liabilities with respect to Aptiv
Employees and Former Aptiv Business Employees.

(B) On the Plan Split Date, because the German Split Pension Plan is unfunded,
no assets have been transferred to the German Spinoff Pension Plan.

(v) Top-Hat Pan European Plan. No later than the Distribution Date, Delphi
Technologies or another member of the Delphi Technologies Group shall assume all
Liabilities with respect to the Delphi Pan-European Executive Retirement Plan
(the “Top-Hat Pan European Plan”) for an employee who transfers employment to
Delphi Technologies or another member of the Delphi Technologies Group.

(b) Non-U.S. Defined Contribution Plans.

(i) Effective as of the Distribution Date, Delphi Technologies or another member
of the Delphi Technologies Group will adopt and establish certain defined
contribution plans, and, if applicable, a related master trust or trust (such
plans and trusts, the “Delphi Technologies Spinoff Non-U.S. DC Plans”). Each
Delphi Technologies Spinoff Non-U.S. DC Plan will have terms and features
(including employer contribution provisions) that are substantially similar to
one of the Non-U.S. Benefit Plans listed on Schedule 3.1(b) (such Benefit Plans,
the “Split Non-U.S. DC Plans”) such that (for the avoidance of doubt) each Split
Non-U.S. DC Plan is substantially replicated by a corresponding Delphi
Technologies Spinoff Non-U.S. DC Plan. Delphi Technologies or a member of the
Delphi Technologies Group will be solely responsible for taking all necessary,
reasonable, and appropriate actions to establish, maintain and administer the
Delphi Technologies Spinoff Non-U.S. DC Plans so that they comply with
applicable Laws. Each Delphi Technologies Spinoff Non-U.S. DC Plan will assume
liability for all benefits accrued or earned (whether or not vested) by Delphi
Technologies Employees and Former Delphi Technologies Business Employees under
the corresponding Split Non-U.S. DC Plan as of the Distribution Date or
Applicable Transfer Date, except for Brazil, in which case the liabilities will
transfer the day after the receipt of the applicable regulatory approvals.

 

-14-



--------------------------------------------------------------------------------

(ii) On or as soon as reasonably practicable following the Distribution Date or
Applicable Transfer Date (but not later than 30 days thereafter, except for
Brazil which will occur within 30 days after receipt of the applicable
regulatory approvals), Aptiv or another member of the Aptiv Group will cause
each Split Non-U.S. DC Plan to transfer to the applicable Delphi Technologies
Spinoff Non-U.S. DC Plan, and Delphi Technologies or another member of the
Delphi Technologies Group will cause such Delphi Technologies Spinoff Non-U.S.
DC Plan to accept the transfer of, the accounts, liabilities and related assets
in such Split Non-U.S. DC Plan attributable to Delphi Technologies Employees.
The transfer of assets will be in cash or in-kind (as determined by the
transferor) and include outstanding loan balances.

(iii) On or as soon as reasonably practicable following the Applicable Transfer
Date (but not later than 30 days thereafter), Delphi Technologies or a member of
the Delphi Technologies Group will cause the accounts, related liabilities, and
related assets in the corresponding Delphi Technologies Spinoff Non-U.S. DC
Plan(s) attributable to any Aptiv Transferees and their respective Plan Payees
(including any outstanding loan balances) to be transferred in cash or in-kind
to the applicable Split Non-U.S. DC Plan(s). Aptiv or another member of the
Aptiv Group will cause the applicable Split Non-U.S. DC Plan(s) to accept such
transfer of accounts, liabilities and assets.

(iv) From and after the Distribution Date, except as specifically provided in
paragraph (iii) above, Delphi Technologies and the Delphi Technologies Group
will be solely and exclusively responsible for all obligations and liabilities
with respect to, or in any way related to, the Delphi Technologies Spinoff
Non-U.S. DC Plans, whether accrued before, on or after the Distribution Date.
For the avoidance of doubt, the Delphi Technologies Spinoff Non-U.S. DC Plans
will, to the extent required by Law and the terms of the applicable Delphi
Technologies Spinoff Non-U.S. DC Plans, have the sole and exclusive obligation
to restore the unvested portion of any account attributable to any individual
who becomes employed by a member of the Delphi Technologies Group and whose
employment with Aptiv or any of its Affiliates, or a member of the Aptiv Group,
terminated on or before the Distribution at a time when such individual’s
benefits under the Split Non-U.S. DC Plans were not fully vested.

(v) Continuation of Elections. As of the Distribution Date, or Applicable
Transfer Date, Delphi Technologies (acting directly or through a member of the
Delphi Technologies Group) will cause the Delphi Technologies Spinoff Non-U.S.
DC Plans to recognize and maintain all elections (to the extent still applicable
and reasonable), including investment and payment form elections, beneficiary
designations, and the rights of alternate payees under qualified domestic
relations orders with respect to Delphi Technologies Employees and their
respective Plan Payees under the corresponding Split Non-U.S. DC Plan.

 

-15-



--------------------------------------------------------------------------------

(vi) Contributions Due. All amounts payable to the Split Non-U.S. DC Plans with
respect to employee deferrals, matching contributions and employer contributions
for Delphi Technologies Employees and Former Delphi Technologies Business
Employees relating to a time period ending on or prior to the Distribution Date,
determined in accordance with the terms and provisions of the Split Non-U.S. DC
Plans and applicable Law will be paid by Aptiv or another member of the Aptiv
Group to the appropriate Split Non-U.S. DC Plan prior to the date of any asset
transfer described in Section 3.1(b).

Section 3.2 Non-U.S. Employees. Notwithstanding anything to the contrary
contained in this Employee Matters Agreement, except as otherwise provided on
Schedule 3.2, any employee who is employed by a member of the Aptiv Group in a
non-U.S. jurisdiction immediately prior to the Distribution Date, and who is
required by applicable Law to transfer, or who has accepted a transfer of
employment (on the same or different terms that applied prior to the
Distribution), to a member of the Delphi Technologies Group in connection with
the transactions contemplated by this Employee Matters Agreement, the Separation
Agreement or the other Ancillary Agreements, will transfer automatically on the
Distribution Date to Delphi Technologies or a member of the Delphi Technologies
Group in accordance with such applicable Law and will be deemed to be a Delphi
Technologies Employee and a Non-U.S. Delphi Technologies Employee for purposes
of this Employee Matters Agreement. Notwithstanding anything to the contrary
herein, the following terms will apply to all Non-U.S. Delphi Technologies
Employees:

(a) To the extent that (i) the applicable Law of any jurisdiction, (ii) any
applicable Collective Bargaining Agreement or other applicable agreement with a
works council or economic committee, or (iii) any applicable employment
agreement would require Delphi Technologies or its Affiliates (including a
member of the Delphi Technologies Group) to provide any terms of employment to
any Non-U.S. Delphi Technologies Employee that are more favorable than those
otherwise provided for in this Employee Matters Agreement in connection with the
Distribution, then Delphi Technologies will cause a member of the Delphi
Technologies Group to provide such Non-U.S. Delphi Technologies Employee with
such more favorable terms. Delphi Technologies will be responsible for
liabilities for, and will cause the Delphi Technologies Group to provide all
compensation or benefits (whether statutory, contractual or otherwise) to, each
Non-U.S. Delphi Technologies Employee arising from or related to the
transactions contemplated by this Employee Matters Agreement, the Separation
Agreement, or the other Ancillary Agreements, or the related transfer of the
employee to Delphi Technologies or a member of the Delphi Technologies Group.

(b) Aptiv and Delphi Technologies agree that, to the extent provided or required
under the applicable Laws of certain foreign jurisdictions and except as
provided below, the Collective Bargaining Agreements as set forth on Schedule
3.2(b) that are applicable to the Non-U.S. Delphi Technologies Employees in such

 

-16-



--------------------------------------------------------------------------------

jurisdictions, will have effect after the Distribution as if originally made
between a member of the Delphi Technologies Group (or a union, works council, or
trade organization of which a Delphi Technologies Group entity is a member) and
the other parties to the Collective Bargaining Agreement until the earlier of
the expiration of the original term of such agreement or the date on which a
new, negotiated agreement becomes effective.

(c) Notwithstanding the foregoing, the terms of the Collective Bargaining
Agreements in the countries listed on Schedule 3.2(c) shall not apply to any
employee hired by Delphi Technologies or a member of the Delphi Technologies
Group following the Distribution whose employment is based outside of the United
States. Furthermore, the following Collective Bargaining Agreements will be
treated as follows on and after the Distribution Date:

(i) The Collective Bargaining Agreements designated as People’s Republic of
China CBAs on Schedule 3.2(c)(i) (the “PRC CBAs”) will not automatically apply
to Non-U.S. Delphi Technologies Employees in China after the Distribution.
Delphi Technologies or a member of the Delphi Technologies Group in China shall
either negotiate and adopt new collective bargaining agreements that will apply
to the Non-U.S. Delphi Technologies Employees in China or obtain approval from
the other parties to the PRC CBAs for the terms of the PRC CBAs to apply to the
Non-U.S. Delphi Technologies Employees in China after the Distribution until the
expiration of the original terms of the PRC CBAs or such earlier time as agreed
upon by the parties.

(ii) The Collective Bargaining Agreements designated as Mexico CBAs on Schedule
3.2(c)(i) (the “Mexico CBAs”) will not automatically apply to Non-U.S. Delphi
Technologies Employees in Mexico after the Distribution. Aptiv shall cause
Delphi Technologies or a member of the Delphi Technologies Group in Mexico to
negotiate and adopt a new collective bargaining agreement with the trade
union/employee representative that will apply to the Non-U.S. Delphi
Technologies Employees in Mexico after the Distribution.

(d) Aptiv and Delphi Technologies agree that, to the extent provided or required
under the applicable Laws of certain foreign jurisdictions, any employment
agreements between Aptiv or one of its Affiliates and any Non-U.S. Delphi
Technologies Employee will have effect after the Distribution (or transfer date,
as applicable) as if originally made between the Delphi Technologies Group and
the other parties to such employment agreement until the earlier of the
expiration of the original term of such agreement or the date on which a new,
negotiated agreement becomes effective.

Section 3.3 Delphi Technologies Spinoff Non-U.S. Welfare Plans. Effective as of
the Distribution Date or Applicable Transfer Date, as applicable, Delphi
Technologies or a member of the Delphi Technologies Group will provide all
welfare benefits required under the applicable Laws of certain foreign
jurisdictions to Non-U.S. Delphi Technologies Employees and, if necessary,
establish certain welfare benefit plans (such

 

-17-



--------------------------------------------------------------------------------

plans, the “Delphi Technologies Spinoff Non-U.S. Welfare Plans”). Delphi
Technologies will cause each Delphi Technologies Spinoff Non-U.S. Welfare Plan
to have terms and features (including benefit coverage options and employer
contribution provisions) that are substantially similar to one of the Aptiv
Benefit Plans listed on Schedule 3.3 (such Aptiv Benefit Plans, the “Split
Non-U.S. Welfare Plans”) such that (for the avoidance of doubt) each Split
Non-U.S. Welfare Plan is substantially replicated by a Delphi Technologies
Spinoff Non-U.S. Welfare Plan, except as otherwise provided on Schedule 3.3.
From and after the Distribution Date or Applicable Transfer Date, as applicable,
Delphi Technologies will cause each Delphi Technologies Spinoff Non-U.S. Welfare
Plan to cover those Non-U.S. Delphi Technologies Employees and their Plan Payees
who immediately prior to the Distribution or Applicable Transfer Date were
participating in, or entitled to present or future benefits under, the
corresponding Split Non-U.S. Welfare Plan, except as otherwise provided in the
Transition Services Agreement.

ARTICLE IV

SERVICE CREDIT

Section 4.1 Service Credit for Employee Transfers. The Benefit Plans will
provide the following service crediting rules effective as of the Distribution
Date:

(a) From and after the Distribution Date, in the case of all Delphi Technologies
Benefit Plans, Delphi Technologies will, and will cause its Affiliates and
successors to, provide credit under the Delphi Technologies Benefit Plans to
each Delphi Technologies Employee (and Former Delphi Technologies Business
Employee, if applicable) for all service with the Aptiv Group prior to the
Distribution Date or Plan Split Date, as applicable, for purposes of
eligibility, vesting, and benefit service under the appropriate Delphi
Technologies Benefit Plans in which the Delphi Technologies Employee (and Former
Delphi Technologies Business Employee, if applicable) is otherwise eligible,
subject to the terms of those plans; provided, however, that service will not be
recognized to the extent that such recognition would result in the duplication
of benefits taking into account both Aptiv Benefit Plans and Delphi Technologies
Benefit Plans.

(b) A Delayed Transfer Employee’s service with the Delphi Technologies Group or
the Aptiv Group (as applicable) following the Distribution will be recognized
for purposes of eligibility, vesting and benefit service under the appropriate
Aptiv Benefit Plans or Delphi Technologies Benefit Plans in which they are
otherwise eligible, subject to the terms of those plans; provided, however, that
service will not be recognized to the extent that such recognition would result
in the duplication of benefits taking into account both Aptiv Benefit Plans and
Delphi Technologies Benefit Plans.

(c) Except as provided in Section 4.1(b), with respect to an employee hired by
the Delphi Technologies Group or the Aptiv Group after the Distribution Date,
the Benefit Plans of the Delphi Technologies Group for employees hired by the
Delphi Technologies Group or Aptiv Group for employees hired by the Aptiv Group
will not recognize such employee’s service with the Aptiv Group for employees
hired by the Delphi Technologies Group or the Delphi Technologies Group for
employees hired by the Aptiv Group unless required by Law.

 

-18-



--------------------------------------------------------------------------------

ARTICLE V

LITIGATION AND COMPENSATION

Section 5.1 Employee-Related Litigation.

(a) Notwithstanding any provision of this Employee Matters Agreement to the
contrary, Liability with respect to any Pre-Distribution Action: (i) will be a
Delphi Technologies Liability if it relates to Delphi Technologies Employees
and/or Former Delphi Technologies Business Employees; (ii) will be an Aptiv
Liability if it relates to Aptiv Employees and/or Former Aptiv Business
Employees; and (iii) will be a shared Liability between Aptiv and Delphi
Technologies to the extent it cannot be readily attributed to Aptiv Employees
and Former Aptiv Business Employees, on the one hand, or Delphi Technologies
Employees and Former Delphi Technologies Business Employees, on the other hand,
as described in clauses (i) and (ii).

Section 5.2 Vacation. Except to the extent not permitted by applicable law, the
Aptiv Group will assume or retain, as applicable, responsibility for accrued
vacation attributable to Aptiv Employees as of the Distribution Date, or
Applicable Transfer Date. Except to the extent not permitted by applicable law,
the Delphi Technologies Group will assume or retain, as applicable,
responsibility for accrued vacation attributable to Delphi Technologies
Employees as of the Distribution Date, or Applicable Transfer Date.

Section 5.3 Annual Bonuses.

(a) As of the Distribution Date, Aptiv will determine the projected level of
achievement for the applicable performance objectives under the AIP and the DLIP
for 2017 based on (i) actual performance measured as of the most recent
practicable date preceding the Distribution Date and (ii) projected performance
for the remainder of the applicable performance period.

(b) Eligible employees of the Aptiv Group and Delphi Technologies Group will
continue to participate in the Aptiv Annual Incentive Plan (“AIP”) through
December 31, 2017. The Aptiv Group will determine the awards earned under the
AIP for 2017 for all Aptiv Employees and Former Aptiv Business Employees
(including with reference to the level of achievement described in
Section 5.3(a) and taking into account actual performance during the period from
the Distribution Date through the end of the applicable performance period), and
be responsible for and pay any such awards. Delphi Technologies will determine
the awards earned under the AIP for 2017 for all Delphi Technologies Employees
and Former Delphi Technologies Business Employees (including with reference to
the level of achievement described in Section 5.3(a) and taking into account
actual performance during the period from the Distribution Date through the end
of the applicable performance period), and be responsible for and pay any such
awards.

 

-19-



--------------------------------------------------------------------------------

(c) Eligible employees of the Aptiv Group and the Delphi Technologies Group will
continue to participate in the Delphi Automotive PLC Leadership Incentive Plan
(the “DLIP”) through December 31, 2017. The determination of whether any portion
of an award under the DLIP with respect to the 2017 fiscal year (a “2017 DLIP
Award”) has been earned will be made based upon the achievement of the
applicable management objectives measured as of December 31, 2017. Such
determination will be made by the Aptiv Compensation Committee in accordance
with the DLIP; provided, however, that, except as otherwise determined by the
Aptiv Compensation Committee in compliance with applicable Law or the DLIP, the
portion of each 2017 DLIP Award deemed earned will be determined taking into
account actual performance during the period from the Distribution Date through
the end of the applicable performance period. With respect to Delphi
Technologies Employees, the amount of any 2017 DLIP Award will be based on the
full 2017 fiscal year. Notwithstanding any provision of the DLIP, the Aptiv
Group will pay each 2017 DLIP Award held by an Aptiv Employee or a Former Aptiv
Business Employee, and Delphi Technologies will pay each 2017 DLIP Award held by
a Delphi Technologies Employee or a Former Delphi Technologies Business
Employee.

(d) The Aptiv Group will be responsible for establishing and paying any annual
bonus for its employees for performance periods commencing in 2018 or, for any
Aptiv Transferee whose Applicable Transfer Date is in a year after 2017, the
year in which the Applicable Transfer Date occurs, and the Delphi Technologies
Group will be responsible for establishing and paying any annual bonus for its
employees for performance periods commencing in 2018 or, for any Delphi
Technologies Transferee whose Applicable Transfer Date is in a year after 2017,
the year in which the Applicable Transfer Date occurs.

Section 5.4 Employment Agreements. Effective as of the Distribution, Delphi
Technologies or a member of the Delphi Technologies Group will assume and be
solely responsible for any Employment Agreement to which a Delphi Technologies
Employee is a party (a “Delphi Technologies Employment Agreement”), including
the agreements listed on Schedule 5.4, and the Aptiv Group will have no
liabilities with respect thereto. Notwithstanding any provision to the contrary,
(a) the Delphi Technologies Employment Agreements will be the responsibility of
one or more members of the Delphi Technologies Group following the Distribution
Date; and (b) except as otherwise set forth in Article III, Aptiv or the Aptiv
Group, as applicable, will retain and be solely and exclusively responsible for
all obligations and Liabilities with respect to, or in any way related to, any
Employment Agreement that is not a Delphi Technologies Employment Agreement.

 

-20-



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN WELFARE BENEFIT PLAN MATTERS

Section 6.1 Delphi Technologies Spinoff Welfare Plans.

(a) Effective not later than the Distribution, Delphi Technologies or a member
of the Delphi Technologies Group will establish certain other welfare benefit
plans (such plans, the “Delphi Technologies Spinoff Welfare Plans”). Delphi
Technologies will cause each Delphi Technologies Spinoff Welfare Plan to have
terms and features (including benefit coverage options and employer contribution
provisions) that are substantially similar to one of the Aptiv Benefit Plans
listed on Schedule 6.1(a) (such Aptiv Benefit Plans, the “Split Welfare Plans”)
such that (for the avoidance of doubt) each Split Welfare Plan is substantially
replicated by a Delphi Technologies Spinoff Welfare Plan, except as otherwise
provided on Schedule 6.1(a). From and after the Distribution Date or Applicable
Transfer Date, Delphi Technologies will cause each Delphi Technologies Spinoff
Welfare Plan, subject to the terms of such plans, to cover those Delphi
Technologies Employees and their Plan Payees who immediately prior to the
Distribution or Applicable Transfer Date were participating in, or entitled to
present or future benefits under, the corresponding Split Welfare Plan, except
as otherwise provided in the Transition Services Agreement. Notwithstanding the
foregoing, with respect to any severance benefits owed to any Aptiv Employee or
Former Aptiv Business Employee as a result of a termination of employment
occurring on or prior to the Distribution Date (the “Retained Severance
Benefits”), the Aptiv Group and the applicable Aptiv Welfare Plans (including
the Split Welfare Plans) will be solely responsible for all such Retained
Severance Benefits. With respect to any severance benefits owed to any Delphi
Technologies Employee or Former Delphi Technologies Business Employee as a
result of a termination of employment occurring on or prior to the Distribution
Date, the Delphi Technologies Group and the applicable Delphi Technologies
Spinoff Welfare Plans will be solely responsible for all such severance
benefits. The Delphi Technologies Group and the Delphi Technologies Spinoff
Welfare Plans will be solely responsible for all claims incurred by Delphi
Technologies Employees and their Plan Payees under the Delphi Technologies
Spinoff Welfare Plans and Split Welfare Plans that are unpaid as of the
Distribution Date or Applicable Transfer Date, as applicable, (except with
respect to Retained Severance Benefits or as otherwise provided in the
Transition Services Agreement) (“Delphi Technologies Welfare Claims”) before, on
and after the Distribution Date or Applicable Transfer Date, but only to the
extent such claims are not otherwise payable under an insurance policy held by
the Aptiv Group. To the extent any Delphi Technologies Welfare Claims are
payable under an insurance policy held by the Aptiv Group, Aptiv will take all
commercially reasonable actions necessary to process such claims and obtain
payment under the applicable insurance policy. Effective as of the Distribution
Date or Applicable Transfer Date, Aptiv will cause Delphi Technologies Employees
(and Former Delphi Technologies Business Employees, if applicable) and their
Plan Payees to cease to be covered by the Aptiv Welfare Plans (including the
Split Welfare Plans), except as otherwise provided in the Transition Services
Agreement. The Aptiv Group and the Aptiv Welfare Plans will remain solely
responsible for all claims incurred by Aptiv Employees, Former Aptiv Business
Employees and their Plan Payees, whether incurred before, on, or after the
Distribution Date.

(b) For purposes of Article VI, a claim will be deemed “incurred” on the date
that the event that gives rise to the claim occurs (for purposes of life
insurance, severance, sickness, accident, and disability programs) or on the
date that treatment or services are provided (for purposes of health care
programs).

 

-21-



--------------------------------------------------------------------------------

Section 6.2 Continuation of Elections. As of the Distribution Date, or
Applicable Transfer Date, Delphi Technologies will cause the Delphi Technologies
Spinoff Welfare Plans to recognize elections and designations (including,
without limitation, all coverage and contribution elections and beneficiary
designations, all continuation coverage and conversion elections, and all
qualified medical child support orders and other orders issued by courts of
competent jurisdiction) in effect with respect to Delphi Technologies Employees
(or Former Delphi Technologies Business Employees, if applicable) prior to the
Distribution Date, or Applicable Transfer Date, under the corresponding Split
Welfare Plan, to the extent such elections and designations and orders are
applicable to such Split Welfare Plan, and apply and maintain in force
comparable elections and designations and orders under the Delphi Technologies
Spinoff Welfare Plans for the remainder of the period or periods for which such
elections or designations are by their original terms effective.

Section 6.3 Deductibles, Cost-Sharing Provisions, and Coverage Maximums. As of
the Distribution Date, or Applicable Transfer Date, Delphi Technologies will
cause the Delphi Technologies Spinoff Welfare Plans to recognize all amounts
applied to deductibles, co-payments and out-of-pocket maximums with respect to
Delphi Technologies Employees (and Former Delphi Technologies Business
Employees, if applicable) under the corresponding Split Welfare Plan during the
plan year in which the Distribution or Applicable Transfer Date occurs, and the
Delphi Technologies Spinoff Welfare Plans will not impose any limitations on
coverage for preexisting conditions other than such limitations as were
applicable under the corresponding Split Welfare Plan prior to the Distribution
Date or Applicable Transfer Date. As of the Distribution Date, or Applicable
Transfer Date, Delphi Technologies will cause the Delphi Technologies Spinoff
Welfare Plans to recognize all amounts (e.g., days or dollars) accrued towards
coverage maximums with respect to Delphi Technologies Employees (and Former
Delphi Technologies Business Employees, if applicable) under the corresponding
Split Welfare Plan during the plan year in which the Distribution or Applicable
Transfer Date occurs.

Section 6.4 Flexible Spending Account Treatment. Notwithstanding anything in
Sections 6.2 and 6.3 to the contrary, with respect to the portion of a Split
Welfare Plan that consists of medical and dependent care flexible spending
accounts (the “Aptiv Flexible Account Plan”), as of the Distribution Date or
Applicable Transfer Date, Delphi Technologies will be solely responsible for all
liabilities with respect to Delphi Technologies Employees and Former Delphi
Technologies Business Employees, if applicable, and the applicable Delphi
Technologies Spinoff Welfare Plan (the “Delphi Technologies Flexible Account
Plan”) will, as required under Section 6.2, give effect to the elections of
Delphi Technologies Employees (and Former Delphi Technologies Business
Employees, if applicable) that were in effect under the corresponding Split
Welfare Plan as of the Distribution Date or Applicable Transfer Date. After the
Distribution Date or Applicable Transfer Date, the Delphi Technologies Flexible
Account Plan will be responsible for reimbursement of all previously
reimbursable medical expense and dependent care claims incurred by Delphi
Technologies Employees (and Former Delphi Technologies Business Employees, if
applicable), regardless of when the claims were incurred. Notwithstanding the
foregoing, if a Delayed Transfer Employee returning from disability leave has no
election in place under the Aptiv Flexible Account Plan, such employee may make
a new election under the Delphi Technologies Flexible Account Plan as of the
Applicable Transfer Date.

 

-22-



--------------------------------------------------------------------------------

Section 6.5 Workers’ Compensation. The Aptiv Group will be solely responsible
for all United States (including its territories) workers’ compensation claims
of Aptiv Employees and Former Aptiv Business Employees, regardless of when the
Workers’ Compensation Events to which such claims relate occur. The Aptiv Group
will have sole authority for administering, making decisions with respect to,
and paying all United States (including its territories) workers’ compensation
claims of Delphi Technologies Employees with respect to Workers’ Compensation
Events occurring before the Distribution Date or Applicable Transfer Date
(“Delphi Technologies Workers’ Compensation Claims”), subject to the prior
consent of Delphi Technologies, which consent shall not be unreasonably
withheld. The consent described in the immediately preceding sentence will be
evidenced in writing with respect to any decision relating to (a) the settlement
of a Delphi Technologies Workers’ Compensation Claim, (b) the designation of an
“allowed condition,” or (c) the administration of ongoing litigation. Delphi
Technologies will, and will cause any other Delphi Technologies Entity (and each
of their respective successors and assigns) to, jointly and severally indemnify,
defend and hold harmless Aptiv and each member of the Aptiv Group and each of
their respective successors and assigns from and against any and all Damages
incurred by Aptiv arising out of or in connection with a Delphi Technologies
Workers’ Compensation Claim, only if such Damages arise after the Distribution
Date, and only to the extent such Damages are not payable under an insurance
policy held by the Aptiv Group. To the extent any such Damages are payable under
an insurance policy held by the Aptiv Group, Aptiv will take all commercially
reasonable actions necessary to obtain payment of such Damages under the
applicable insurance policy. The Delphi Technologies Group will be solely
responsible for all workers’ compensation claims of Delphi Technologies
Employees (and Former Delphi Technologies Business Employees, if applicable)
with respect to Workers’ Compensation Events occurring on or after the
Distribution Date.

Section 6.6 COBRA. Effective as of the Distribution Date or Applicable Transfer
Date, Delphi Technologies or a member of the Delphi Technologies Group will
assume or will cause the Delphi Technologies Spinoff Welfare Plans to assume
sole responsibility for compliance with COBRA after the Distribution Date or
Applicable Transfer Date for all Delphi Technologies Employees (and Former
Delphi Technologies Business Employees, if applicable) and their “qualified
beneficiaries” for whom a “qualifying event” occurs on or after the Distribution
Date or the Applicable Transfer Date; provided, however, that Aptiv or a member
of the Aptiv Group will be responsible for furnishing any election notice
required under COBRA to any Delphi Technologies Transferee. Aptiv, the Aptiv
Group, or a Split Welfare Plan will remain solely responsible for compliance
with COBRA before, on and after the Distribution Date or Applicable Transfer
Date for Aptiv Employees, Former Aptiv Business Employees, and their “qualified
beneficiaries”; provided, however, that Delphi Technologies or a member of the
Delphi Technologies Group will be responsible for furnishing any election notice
required under COBRA to any Aptiv Transferee. The terms “qualified
beneficiaries” and

 

-23-



--------------------------------------------------------------------------------

“qualifying event” will have the meanings given to them under Code Section 4980B
and ERISA Sections 601-608. For the avoidance of doubt, Section 6.1(a) will
govern whether the Delphi Technologies Spinoff Welfare Plans or Split Welfare
Plans are responsible for claims incurred by Delphi Technologies Employees or
their qualified beneficiaries while receiving continuation coverage under COBRA.

ARTICLE VII

U.S. TAX-QUALIFIED DEFINED CONTRIBUTION PLANS

Section 7.1 Delphi Technologies Spinoff DC Plans.

(a) Effective as of the Plan Split Date, Delphi Technologies or another member
of the Delphi Technologies Group will adopt and establish certain defined
contribution plans that are intended to qualify under Code Section 401(a), and a
related master trust or trusts exempt under Code Section 501(a) (such plans and
trusts, the “Delphi Technologies Spinoff DC Plans”). Each Delphi Technologies
Spinoff DC Plan will have terms and features (including employer contribution
provisions) that are substantially similar to one of the Benefit Plans listed on
Schedule 7.1(a) (such Benefit Plans, the “Split DC Plans”) such that (for the
avoidance of doubt) each Split DC Plan is substantially replicated by a
corresponding Delphi Technologies Spinoff DC Plan. Delphi Technologies or a
member of the Delphi Technologies Group will be solely responsible for taking
all necessary, reasonable, and appropriate actions (including the submission of
the Delphi Technologies Spinoff DC Plans to the Internal Revenue Service for a
determination of tax-qualified status) to establish, maintain and administer the
Delphi Technologies Spinoff DC Plans so that they are qualified under Section
401 (a) of the Code and that the related trusts thereunder are exempt under
Section 501(a) of the Code. Each Delphi Technologies Spinoff DC Plan will assume
liability for all benefits accrued or earned (whether or not vested) by Delphi
Technologies Employees and Former Delphi Technologies Business Employees, as
applicable, under the corresponding Split DC Plan as of the Plan Split Date or
Applicable Transfer Date.

(b) On or as soon as reasonably practicable following the Plan Split Date or
Applicable Transfer Date (but not later than 30 days thereafter), Aptiv or
another member of the Aptiv Group will cause each Split DC Plan to transfer to
the applicable Delphi Technologies Spinoff DC Plan, and Delphi Technologies or
another member of the Delphi Technologies Group will cause such Delphi
Technologies Spinoff DC Plan to accept the transfer of, the accounts,
liabilities and related assets in such Split DC Plan attributable to Delphi
Technologies Employees and Former Delphi Technologies Business Employees, if
applicable, and their respective Plan Payees. The transfer of assets will be in
cash or in kind (as determined by the transferor) and include outstanding loan
balances.

(c) On or as soon as reasonably practicable following the Applicable Transfer
Date (but not later than 30 days thereafter), Delphi Technologies or a member of
the Delphi Technologies Group will cause the accounts, related liabilities, and
related assets in the corresponding Delphi Technologies Spinoff DC Plan(s)
attributable to any Aptiv Transferees and their respective Plan Payees
(including any outstanding loan

 

-24-



--------------------------------------------------------------------------------

balances) to be transferred in cash or in-kind (as determined by the transferor)
in accordance with Code Section 414(I) and Treasury Regulation
Section 1.414(I)-1 and Section 208 of ERISA to the applicable Split DC Plan(s).
Aptiv or another member of the Aptiv Group will cause the applicable Split DC
Plan(s) to accept such transfer of accounts, liabilities and assets.

(d) From and after the Plan Split Date, except as specifically provided in
paragraph (c) above, Delphi Technologies and the Delphi Technologies Group will
be solely and exclusively responsible for all obligations and liabilities with
respect to, or in any way related to, the Delphi Technologies Spinoff DC Plans,
whether accrued before, on or after the Plan Split Date. For the avoidance of
doubt, the Delphi Technologies Spinoff DC Plans will, to the extent required by
Law and the terms of the applicable Delphi Technologies Spinoff DC Plans, have
the sole and exclusive obligation to restore the unvested portion of any account
attributable to any individual who becomes employed by a member of the Delphi
Technologies Group and whose employment with Aptiv or any of its Affiliates, or
a member of the Aptiv Group, terminated on or before the Plan Split Date at a
time when such individual’s benefits under the Split DC Plans were not fully
vested.

Section 7.2 Continuation of Elections. As of the Plan Split Date, or Applicable
Transfer Date, as applicable, Delphi Technologies (acting directly or through a
member of the Delphi Technologies Group) will cause the Delphi Technologies
Spinoff DC Plans to recognize and maintain all elections (to the extent still
applicable and reasonable), including investment and payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to Delphi Technologies Employees and
their respective Plan Payees under the corresponding Split DC Plan.

Section 7.3 Contributions Due. All amounts payable to the Split DC Plans with
respect to employee deferrals, matching contributions and employer contributions
for Delphi Technologies Employees and Former Delphi Technologies Business
Employees, if applicable, relating to a time period ending on or prior to the
Plan Split Date, determined in accordance with the terms and provisions of the
Split DC Plans, ERISA and the Code, will be paid by Aptiv or another member of
the Aptiv Group to the appropriate Split DC Plan prior to the date of any asset
transfer described in Section 7.1(b).

ARTICLE VIII

NONQUALIFIED RETIREMENT PLANS

Section 8.1 Delphi Technologies Spinoff Nonqualified Plans.

(a) Effective as of the Plan Split Date, Delphi Technologies or another member
of the Delphi Technologies Group will establish certain nonqualified retirement
plans (such plans, the “Delphi Technologies Spinoff Nonqualified Plans”). Each
Delphi Technologies Spinoff Nonqualified Plan will have terms and features
(including employer contribution provisions) that are substantially similar to
one of the Aptiv

 

-25-



--------------------------------------------------------------------------------

Benefit Plans listed on Schedule 8.1(a) (such plans, the “Split Nonqualified
Plans”) such that (for the avoidance of doubt), each Split Nonqualified Plan is
substantially replicated by a corresponding Delphi Technologies Spinoff
Nonqualified Plan. Delphi Technologies or a member of the Delphi Technologies
Group will be solely responsible for taking all necessary, reasonable, and
appropriate actions to establish, maintain and administer the Delphi
Technologies Spinoff Nonqualified Plans so that they do not result in adverse
Tax consequences under Code Section 409A. Each Delphi Technologies Spinoff
Nonqualified Plan will assume liability for all benefits accrued or earned
(whether or not vested) by Delphi Technologies Employees and their respective
Plan Payees under the corresponding Split Nonqualified Plan as of the Plan Split
Date. From and after the Plan Split Date, Delphi Technologies and the Delphi
Technologies Group will be solely and exclusively responsible for all
obligations and liabilities with respect to, or in any way related to, the
Delphi Technologies Spinoff Nonqualified Plans, whether accrued before, on or
after the Plan Split Date.

(b) From and after the Plan Split Date, Aptiv and the Aptiv Group will be solely
and exclusively responsible for all obligations and liabilities with respect to,
or in any way related to, the nonqualified retirement plans sponsored or
maintained by a member of the Aptiv Group (including, but not limited to, the
Split Nonqualified Plans) to the extent such obligations and liabilities are not
specifically assumed by a Delphi Technologies Group member or the Delphi
Technologies Spinoff Nonqualified Plans pursuant to Section 8.1(a).

(c) Aptiv will retain and be solely and exclusively responsible for all
obligations and liabilities with respect to, or in any way related to, any
arrangements between Aptiv or its Affiliates and certain service providers and
former service providers with respect to the plans set forth on Schedule 8.1(c).

Section 8.2 No Distributions on Separation. Aptiv and Delphi Technologies
acknowledge that neither the Distribution nor any of the other transactions
contemplated by this Employee Matters Agreement (including the split of certain
plans as of the Plan Split Date), the Separation Agreement, or the other
Ancillary Agreements will trigger a payment or distribution of compensation
under any Benefit Plan that is a nonqualified retirement plan for any Aptiv
Employee, Delphi Technologies Employee, Former Aptiv Business Employee or Former
Delphi Technologies Business Employee and, consequently, that the payment or
distribution of any compensation to which any Aptiv Employee, Delphi
Technologies Employee, Former Aptiv Business Employee or Former Delphi
Technologies Business Employee is entitled under any such Benefit Plan will
occur upon such individual’s separation from service from the Aptiv Group or the
Delphi Technologies Group, as applicable, or at such other time as specified in
the applicable Benefit Plan.

Section 8.3 Section 409A. Aptiv and Delphi Technologies will cooperate in good
faith so that the Distribution will not result in adverse Tax consequences under
Code Section 409A to any current or former employee of any member of the Aptiv
Group or any member of the Delphi Technologies Group, or their respective Plan
Payees, in respect of his or her benefits under any Aptiv Benefit Plan or Delphi
Technologies Benefit Plan.

 

-26-



--------------------------------------------------------------------------------

Section 8.4 Continuation of Elections. As of the Plan Split Date, or Applicable
Transfer Date and as permitted by Code Section 409A, Delphi Technologies (acting
directly or through a member of the Delphi Technologies Group) will cause each
Delphi Technologies Spinoff Nonqualified Plan to recognize and maintain all
elections (to the extent still applicable and reasonable), including deferral,
investment and payment form elections, beneficiary designations, and the rights
of alternate payees under qualified domestic relations orders with respect to
Delphi Technologies Employees and their Plan Payees under the corresponding
Split Nonqualified Plan.

Section 8.5 Delayed Transfer Employees.

(a) Any Delphi Technologies Transferee will be treated in the same manner as a
Delphi Technologies Employee under this Article VIII, except that such Delphi
Technologies Transferee may experience a separation from service from Aptiv
(within the meaning of Code Section 409A) on his or her Applicable Transfer
Date. Such a Delphi Technologies Transferee’s Applicable Transfer Date will be
treated as the Distribution Date.

(b) The Aptiv Group will assume and be solely responsible, pursuant to the terms
of the applicable Split Nonqualified Plan, for any benefits accrued by any Aptiv
Transferee under any Delphi Technologies Spinoff Nonqualified Plan, and the
Delphi Technologies Group will have no liability with respect thereto. Any Aptiv
Transferee will be treated in the same manner as an Aptiv Employee under this
Article VIII, except that such Aptiv Transferee may experience a separation from
service from Delphi Technologies (within the meaning of Code Section 409A) on
his or her Applicable Transfer Date. Such an Aptiv Transferee’s Applicable
Transfer Date will be treated as the Distribution Date.

ARTICLE IX

APTIV EQUITY COMPENSATION AWARDS

Section 9.1 Outstanding Aptiv Equity Compensation Awards.

(a) Each Aptiv Equity Compensation Award that is outstanding as of the
Distribution Date will be adjusted as described below, so that each Aptiv Equity
Compensation Award held by an Aptiv Participant will be adjusted to be an
Adjusted Aptiv Equity Compensation Award, and each Aptiv Equity Compensation
Award held by a Delphi Technologies Participant will be adjusted to be a Delphi
Technologies Equity Compensation Award, unless otherwise provided in this
Section 9.1(a); provided, however, that, effective immediately prior to the
Distribution, the Aptiv Compensation Committee may provide for different
adjustments with respect to some or all of a holder’s Aptiv Equity Compensation
Awards. For greater certainty, any adjustments made by the Aptiv Compensation
Committee will be deemed incorporated by reference herein as if fully set forth
below and will be binding on the parties hereto and their respective
Subsidiaries.

 

-27-



--------------------------------------------------------------------------------

(i) With respect to Aptiv Time-Based RSUs:

(A) Aptiv Time-Based RSUs held by each Aptiv Participant will be adjusted,
effective as of the Distribution Date and immediately prior to the Distribution,
pursuant to the adjustment provisions of the applicable Aptiv LTIP, to be
Adjusted Aptiv Time-Based RSUs. Subject to the adjustment provisions of the
applicable Aptiv LTIP, the Adjusted Aptiv Time-Based RSUs otherwise will be
subject to substantially the same terms, vesting conditions and other
restrictions, if any, that were applicable to the respective Aptiv Time-Based
RSUs immediately prior to the Distribution Date. The number of such Adjusted
Aptiv Time-Based RSUs for each such Aptiv Participant will be equal to the
product (rounded up to the nearest whole unit) of (1) the number of such Aptiv
Time-Based RSUs held by such Aptiv Participant immediately prior to the
Distribution Date and (2) a fraction, (a) the numerator of which is the
Pre-Distribution Aptiv Price and (b) the denominator of which is the
Post-Distribution Aptiv Price.

(B) Aptiv Time-Based RSUs held by each Delphi Technologies Participant will be
adjusted, effective as of the Distribution Date and immediately prior to the
Distribution, pursuant to the adjustment provisions of the applicable Aptiv
LTIP, to be Delphi Technologies Time-Based RSUs. Subject to the adjustment
provisions of the applicable Aptiv LTIP, the Delphi Technologies Time-Based RSUs
otherwise will be subject to substantially the same terms, vesting conditions
and other restrictions, if any, that were applicable to the respective Aptiv
Time-Based RSUs immediately prior to the Distribution Date. The number of such
Delphi Technologies Time-Based RSUs for each such Delphi Technologies
Participant will be equal to the product (rounded up to the nearest whole unit)
of (1) the number of such Aptiv Time-Based RSUs held by such Delphi Technologies
Participant immediately prior to the Distribution Date and (2) a fraction, the
numerator of which is the Pre-Distribution Aptiv Price and the denominator of
which is the Delphi Technologies Price.

(ii) With respect to Aptiv Performance-Based RSUs:

(A) Aptiv Performance-Based RSUs held by each Aptiv Participant will be
adjusted, effective as of the Distribution Date and immediately prior to the
Distribution, pursuant to the adjustment provisions of the applicable Aptiv
LTIP, to be Adjusted Aptiv Performance-Based RSUs. The target number of such
Adjusted

 

-28-



--------------------------------------------------------------------------------

Aptiv Performance-Based RSUs will be equal to the product (which will be rounded
up to the nearest whole unit) of (1) the target number of such Aptiv
Performance-Based RSUs held by such Aptiv Participant immediately prior to the
Distribution and (2) a fraction, (a) the numerator of which is the
Pre-Distribution Aptiv Price and (b) the denominator of which is the
Post-Distribution Aptiv Price. Subject to the adjustment provisions of the
applicable Aptiv LTIP, the Adjusted Aptiv Performance-Based RSUs otherwise will
be subject to substantially the same terms, vesting conditions and other
restrictions, if any, that were applicable to the respective Aptiv
Performance-Based RSUs immediately prior to the Distribution Date. The
determination of whether any portion of an Adjusted Aptiv Performance-Based RSU
award held by an Aptiv Participant has been earned will be made by the Aptiv
Compensation Committee based upon the achievement of the applicable management
objectives for the applicable performance period during the first quarter of the
calendar year following the calendar year in which the applicable performance
period ends, subject to the terms of the Adjusted Aptiv Performance-Based RSU
award.

(B) Aptiv Performance-Based RSUs held by each Delphi Technologies Participant
will be adjusted, effective as of the Distribution Date and immediately prior to
the Distribution, pursuant to the adjustment provisions of the applicable Aptiv
LTIP, to be Delphi Technologies Performance-Based RSUs. The target number of
such Delphi Technologies Performance-Based RSUs will be equal to the product
(which will be rounded up to the nearest whole unit) of (1) the target number of
such Aptiv Performance-Based RSUs held by such Delphi Technologies Participant
immediately prior to the Distribution and (2) a fraction, (a) the numerator of
which is the Pre-Distribution Aptiv Price and (b) the denominator of which is
the Delphi Technologies Price. Subject to the adjustment provisions of the
applicable Aptiv LTIP, the Delphi Technologies Performance-Based RSUs otherwise
will be subject to substantially the same terms, vesting conditions and other
restrictions, if any, that were applicable to the respective Aptiv
Performance-Based RSUs immediately prior to the Distribution Date. The
determination of whether any portion of a Delphi Technologies Performance-Based
RSU award held by a Delphi Technologies Participant has been earned will be made
by the Delphi Technologies Compensation Committee based upon the achievement of
the applicable management objectives for the applicable performance period
during the first quarter of the calendar year following the calendar year in
which the applicable performance period ends, in accordance with the terms of
the Delphi Technologies Performance-Based RSU award. References to the Delphi
Technologies Compensation Committee in this Section 9.1(a)(ii)(B) will be deemed
references to the Aptiv Compensation Committee to the extent necessary to comply
with Section 162(m) of the Code.

 

-29-



--------------------------------------------------------------------------------

(b) Prior to the Distribution Date, Delphi Technologies will establish equity
compensation plans, including the Delphi Technologies LTIP, so that upon the
Distribution, Delphi Technologies will have in effect an equity compensation
plan that allows grants of equity compensation awards subject to substantially
the same terms as those that apply to the applicable Aptiv Equity Compensation
Awards. From and after the Distribution Date, each Delphi Technologies Equity
Compensation Award will be subject to the terms of the applicable Delphi
Technologies equity compensation plan, the award agreement and such other
applicable writings governing such Delphi Technologies Equity Compensation Award
and any Employment Agreement to which the applicable holder is a party. From and
after the Distribution Date, Delphi Technologies will retain, pay, perform,
fulfill and discharge all Liabilities arising out of or relating to the Delphi
Technologies Equity Compensation Awards. Aptiv will retain, pay, perform,
fulfill and discharge all Liabilities arising out of or relating to the Aptiv
Equity Compensation Awards.

(c) In all events, the adjustments provided for in this Section 9.1 will be made
in a manner that, as determined by Aptiv, avoids adverse Tax consequences to
holders under Code Section 409A.

Section 9.2 Conformity with Non-U.S. Laws. Notwithstanding anything to the
contrary in this Agreement, (a) to the extent any of the provisions in this
Article IX (or any equity award described herein) do not conform with applicable
non-U.S. laws (including provisions for the collection of withholding taxes),
such provisions shall be modified to the extent necessary to conform with such
non-U.S. laws in such manner as is equitable and to preserve the intent hereof,
as determined by the parties in good faith, and (b) the provisions of this
Article IX may be modified to the extent necessary to avoid undue cost or
administrative burden arising out of the application of this Article IX to
awards subject to non-U.S. laws.

Section 9.3 Tax Withholding and Reporting.

(a) Except as otherwise required by applicable non-U.S. law, the appropriate
member of the Aptiv Group will be responsible for all payroll taxes, withholding
and reporting with respect to Aptiv Equity Compensation Awards held by Aptiv
Employees, Former Aptiv Business Employees and Former Delphi Technologies
Business Employees. Except as otherwise required by applicable non-U.S. law, the
appropriate member of the Delphi Technologies Group will be responsible for all
payroll taxes, withholding and reporting with respect to Delphi Technologies
Equity Compensation Awards held by Delphi Technologies Employees.

 

-30-



--------------------------------------------------------------------------------

(b) If Aptiv or Delphi Technologies determines in its reasonable judgment that
any action required under this Article IX will not achieve the intended tax,
accounting and legal results, including, without limitation, the intended
results under Code Section 409A or FASB ASC Topic 718 – Stock Compensation, then
at the request of Aptiv or Delphi Technologies, as applicable, Aptiv and Delphi
Technologies will mutually cooperate in taking such actions as are necessary or
appropriate to achieve such results, or most nearly achieve such results if the
originally-intended results are not fully attainable.

(c) Tax deductions with respect to Aptiv Equity Compensation Awards and Delphi
Technologies Equity Compensation Awards will be allocated in accordance with the
Tax Matters Agreement.

Section 9.4 Employment Treatment.

(a) Continuous employment with the Delphi Technologies Group and the Aptiv Group
following the Distribution Date will be deemed to be continuing service for
purposes of vesting for the Delphi Technologies Equity Compensation Awards and
the Aptiv Equity Compensation Awards. However, in the event that a Delphi
Technologies Employee terminates employment after the Distribution Date and
becomes employed by the Aptiv Group, for purposes of Article IX, the Delphi
Technologies Employee will be deemed terminated and the terms and conditions of
the applicable performance incentive plan under which grants were made will
apply. Similarly, in the event that an Aptiv Employee terminates employment
after the Distribution Date and becomes employed by the Delphi Technologies
Group, for purposes of Article IX, the Aptiv Employee will be deemed terminated
and the terms and conditions of the performance incentive plan under which
grants were made will apply. Notwithstanding the foregoing, for purposes of this
Article IX only, if an individual is a Delayed Transfer Employee, such
individual will not be considered to have terminated on his or her Applicable
Transfer Date. In addition, a non-employee member of the board of directors of
Aptiv or Delphi Technologies will be treated in a similar manner to that
described in this Section 9.4(a).

(b) If, after the Distribution Date, Aptiv or Delphi Technologies identifies an
administrative error in the individuals identified as holding Aptiv Equity
Compensation Awards and Delphi Technologies Equity Compensation Awards, the
amount of such awards so held, the vesting level of such awards, or any other
similar error, Aptiv and Delphi Technologies will mutually cooperate in taking
such actions as are necessary or appropriate to place, as nearly as reasonably
practicable, the individual and Aptiv and Delphi Technologies in the position in
which they would have been had the error not occurred.

Section 9.5 Equity Award Administration. Delphi Technologies and Aptiv agree
that Fidelity Brokerage Services LLC will be the administrator and recordkeeper
for the Delphi Technologies and Aptiv Equity Compensation Awards outstanding as
of the Distribution for the life of the relevant awards, unless the parties
mutually agree otherwise.

Section 9.6 Registration. Delphi Technologies will register the Delphi
Technologies Stock relating to the Delphi Technologies Equity Compensation
Awards and make any necessary filings with the appropriate Governmental
Authorities as required under U.S. and foreign securities Laws.

 

-31-



--------------------------------------------------------------------------------

ARTICLE X

BENEFIT PLAN REIMBURSEMENTS, BENEFIT PLAN THIRD-PARTY CLAIMS

Section 10.1 General Principles. From and after the Distribution Date, any
services that a member of the Delphi Technologies Group will provide to the
members of the Aptiv Group or that a member of the Aptiv Group will provide to
the members of the Delphi Technologies Group relating to any Benefit Plans will
be set forth in the Transition Services Agreements (and, to the extent provided
therein, a member of the Delphi Technologies Group or the Aptiv Group will
provide administrative services referred to in this Employee Matters Agreement).

Section 10.2 Benefit Plan Third-Party Claims. Any Third-Party Claim relating to
the matters addressed in this Agreement shall be governed by the applicable
provisions of the Separation Agreement.

ARTICLE XI

INDEMNIFICATION

Section 11.1 Indemnification. All Liabilities assumed by or allocated to Delphi
Technologies or the Delphi Technologies Group pursuant to this Employee Matters
Agreement will be deemed to be Delphi Technologies Liabilities for purposes of
Article V of the Separation Agreement, and all Liabilities retained or assumed
by or allocated to Aptiv or the Aptiv Group pursuant to this Employee Matters
Agreement will be deemed to be Aptiv Liabilities for purposes of Article V of
the Separation Agreement. All such Delphi Technologies Liabilities and Aptiv
Liabilities shall be governed by the applicable indemnification terms of the
Separation Agreement.

ARTICLE XII

COOPERATION

Section 12.1 Cooperation. Following the date of this Employee Matters Agreement,
Aptiv and Delphi Technologies will, and will cause their respective
Subsidiaries, agents and vendors to, use commercially reasonable efforts to
cooperate with respect to any employee compensation, benefits or human resources
systems matters that Aptiv or Delphi Technologies, as applicable, reasonably
determines require the cooperation of both Aptiv and Delphi Technologies in
order to accomplish the objectives of this Employee Matters Agreement. Without
limiting the generality of the preceding sentence, (a) Aptiv and Delphi
Technologies will cooperate in coordinating each of their respective payroll
systems in connection with the transfers of Aptiv Employees to the Aptiv Group
and the Distribution, (b) Aptiv will, and will cause its Subsidiaries to,
transfer records to Delphi Technologies as reasonably necessary for the proper
administration of the Delphi Technologies Benefit Plans, to the extent such
records are in Aptiv’s possession, (c) Aptiv and Delphi Technologies will share,
with

 

-32-



--------------------------------------------------------------------------------

each other and with their respective agents and vendors (without obtaining
releases), all employee, participant and beneficiary information necessary for
the efficient and accurate administration of the Benefit Plans, and (d) Aptiv
and Delphi Technologies will share such information as is necessary to
administer equity awards pursuant to Article IX, to provide any required
information to holders of such equity awards, and to make any governmental
filings with respect thereto.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Vendor Contracts. Prior to the Distribution, Aptiv and Delphi
Technologies will use reasonable best efforts to (a) negotiate with the current
Third Party providers to separate and assign the applicable rights and
obligations under each group insurance policy, health maintenance organization,
administrative services contract, Third Party administrator agreement, letter of
understanding or arrangement that pertains to one or more Aptiv Benefit Plans
and one or more Delphi Technologies Benefit Plans (each, a “Vendor Contract”) to
the extent that such rights or obligations pertain to Delphi Technologies
Employees and their respective Plan Payees or, in the alternative, to negotiate
with the current Third Party providers to provide substantially similar services
to the Delphi Technologies Benefit Plans on substantially similar terms under
separate contracts with Delphi Technologies or the Delphi Technologies Benefit
Plans and (b) to the extent permitted by the applicable Third Party provider,
obtain and maintain pricing discounts or other preferential terms under the
Vendor Contracts.

Section 13.2 Employment Taxes Withholding Reporting Responsibility. Delphi
Technologies and Aptiv hereby agree to follow the standard procedure for United
States employment Tax withholding as provided in Section 4 of Rev. Proc.
2004-53, I.R.B. 2004-34. Aptiv will withhold and remit all employment taxes for
the last payroll date preceding the Distribution Date with respect to all
current and former employees of Aptiv and Delphi Technologies who receive wages
on such payroll date.

Section 13.3 Data Privacy. The parties agree that any applicable data privacy
Laws and any other obligations of the Delphi Technologies Group and the Aptiv
Group to maintain the confidentiality of any employee information or information
held by any benefit plans in accordance with applicable Law will govern the
disclosure of employee information among the parties under this Employee Matters
Agreement. Delphi Technologies and Aptiv will ensure that they each have in
place appropriate technical and organizational security measures to protect the
personal data of the Delphi Technologies Employees, Former Delphi Technologies
Business Employees, Aptiv Employees and Former Aptiv Business Employees.

Section 13.4 Third Party Beneficiaries. Nothing contained in this Employee
Matters Agreement will be construed to create any third-party beneficiary rights
in any Person, including without limitation any Delphi Technologies Employee,
Aptiv Employee, Former Aptiv Business Employee, or Former Delphi Technologies
Business Employee (including any dependent or beneficiary thereof) nor will this
Employee Matters Agreement be deemed to amend any Benefit Plan of Aptiv, Delphi
Technologies, or their Affiliates or to prohibit Aptiv, Delphi Technologies or
their respective Affiliates from amending or terminating any Benefit Plan.

 

-33-



--------------------------------------------------------------------------------

Section 13.5 Effect if Distribution Does Not Occur. If the Distribution does not
occur, then all actions and events that are, under this Employee Matters
Agreement, to be taken or occur effective as of the Distribution, or otherwise
in connection with the Distribution will not be taken or occur except to the
extent specifically agreed by the parties.

Section 13.6 Incorporation of Separation Agreement Provisions. The following
provisions of the Separation Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions will
apply as if fully set forth herein (references in this Section 13.6 to an
“Article” or “Section” will mean Articles or Sections of the Separation
Agreement, and references in the material incorporated herein by reference will
be references to the Separation Agreement): Article IV (relating to Dispute
Resolution); Article V (relating to Mutual Releases; Indemnification;
Cooperation; Insurance); Article VI (relating to Exchange of Information;
Confidentiality); Article VII (relating to Further Assurances and Additional
Covenants); and Article X (relating to Miscellaneous).

Section 13.7 No Representation or Warranty. Each of Aptiv (on behalf of itself
and each other Aptiv Entity) and Delphi Technologies (on behalf of itself and
each other Delphi Technologies Entity) understands and agrees that, except as
expressly set forth in this Employee Matters Agreement, the Separation Agreement
or in any other Ancillary Agreement, no party (including its Affiliates) to this
Employee Matters Agreement, the Separation Agreement or any other Ancillary
Agreement, makes any representation or warranty with respect to any matter in
this Employee Matters Agreement, including, without limitation, any
representation or warranty with respect to the legal or Tax status or compliance
of any Benefit Plan, compensation arrangement or Employment Agreement, and Aptiv
disclaims any and all liability with respect thereto. Except as expressly set
forth in this Employee Matters Agreement, the Separation Agreement or any other
Ancillary Agreement, none of Aptiv, Delphi Technologies or any of their
respective Subsidiaries (including their respective Affiliates) makes any
representation or warranty about and will not have any Liability for the
accuracy of or omissions from any information, documents or materials made
available in connection with entering into this Employee Matters Agreement, the
Separation Agreement or any other Ancillary Agreement or the transactions
contemplated hereby or thereby.

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Employee Matters Agreement to
be executed on the date first written above by their respective duly authorized
officers.

 

DELPHI AUTOMOTIVE PLC By:  

/s/ Bradley A. Spiegel

  Name:   Bradley A. Spiegel   Title:   Attorney-in-Fact DELPHI TECHNOLOGIES PLC
By:  

/s/ David M. Sherbin

  Name:   David M. Sherbin   Title:   Vice President, General Counsel and
Secretary

[Signature Page to Employee Matters Agreement]

 

-35-